EXHIBIT 10.1

SECOND AMENDMENT TO INTRA-COMPANY SPECTRUM LEASE AGREEMENT

SECOND AMENDMENT TO INTRA-COMPANY SPECTRUM LEASE AGREEMENT, dated as of June 6,
2018 (this “Amendment Agreement”), by and among Sprint Spectrum License Holder
LLC (“License Holder I”), Sprint Spectrum License Holder II LLC (“License Holder
II”), Sprint Spectrum License Holder III LLC (“License Holder III” and, together
with License Holder I and License Holder II, “Lessors” and each, a “Lessor”),
Sprint Communications, Inc. (“Lessee”), Sprint Intermediate HoldCo LLC
(“Intermediate HoldCo I”), Sprint Intermediate HoldCo II LLC (“Intermediate
HoldCo II”) and Sprint Intermediate HoldCo III LLC (“Intermediate HoldCo III”
and, together with Intermediate HoldCo I and Intermediate HoldCo II,
“Intermediate HoldCos” and each, an “Intermediate HoldCo”), Sprint Corporation,
a Delaware corporation (“Sprint Corporation”), and the entities named on the
signature pages hereto as Subsidiary Guarantors and from time to time becoming a
guarantor in accordance with the Lease Agreement (as defined below) (the
“Subsidiary Guarantors”). Capitalized terms used herein and not otherwise
defined shall have the meaning given them in the Lease Agreement.

WHEREAS, the Lessors, Lessee, Intermediate HoldCos, Sprint Corporation and
Subsidiary Guarantors signatory thereto have entered into that certain
Intra-Company Spectrum Lease Agreement, dated as of October 27, 2016, as amended
by the First Amendment to Intra-Company Spectrum Lease Agreement, dated as of
March 12, 2018, by and among the Lessors, Lessee, Intermediate HoldCos, Sprint
Corporation and Subsidiary Guarantors signatory thereto (as it may be further
amended, supplemented or modified from time to time, the “Lease Agreement”).

WHEREAS, on April 29, 2018, Sprint Corporation, T-Mobile US, Inc., a Delaware
corporation (“T-Mobile”), Huron Merger Sub LLC, a Delaware limited liability
company and a wholly owned subsidiary of T-Mobile (“Merger Company”), Superior
Merger Sub Corporation, a Delaware corporation and a wholly owned subsidiary of
Merger Company (“Merger Sub”), Galaxy Investment Holdings, Inc., a Delaware
corporation (“Galaxy”), Starburst I, Inc., a Delaware corporation (together with
Galaxy, the “SoftBank US HoldCos”), and, for the limited purposes of the
covenants and representations set forth therein that are expressly obligations
of such persons, Deutsche Telekom AG, an Aktiengesellschaft organized and
existing under the laws of the Federal Republic of Germany, Deutsche Telekom
Holding B.V., a besloten vennootschap met beperkte aansprakelijkheid organized
and existing under the laws of the Netherlands, and SoftBank Group Corp., a
Japanese kabushiki kaisha, entered into a Business Combination Agreement (as it
may be amended, supplemented or modified from time to time, the “Business
Combination Agreement”), pursuant to which (i) the SoftBank US HoldCos may merge
with and into Merger Company, with Merger Company continuing as the surviving
entity and as a wholly owned subsidiary of T-Mobile (the “HoldCo Mergers”) and
(ii) Merger Sub will merge with and into Sprint Corporation, with Sprint
Corporation as the surviving corporation and a wholly owned direct or indirect
subsidiary of T-Mobile (together with the HoldCo Mergers (if they occur), the
“Mergers”), in each case on the terms and subject to the conditions set forth in
the Business Combination Agreement. Following the Mergers, T-Mobile is expected
to contribute Sprint Corporation to T-Mobile USA, Inc., a Delaware corporation
(“T-Mobile USA”), or otherwise cause Sprint Corporation to become a direct or
indirect wholly-owned subsidiary of T-Mobile USA (collectively with the Mergers,
the “T-Mobile Transaction”);

WHEREAS, concurrently with the consummation of the T-Mobile Transaction,
T-Mobile, T-Mobile USA and any subsidiary of T-Mobile USA that provides a
guarantee in favor of the T-Mobile Replacement Credit Facility (as defined
below) will enter into a guarantee and assumption agreement substantially in the
form of Exhibit C to the Lease Agreement to become Guarantors (as defined after
giving effect to this Amendment Agreement) under the Lease Agreement (the
“T-Mobile Joinder”).

WHEREAS, pursuant to Section 15(c) of the Lease Agreement the parties hereto
(being all the parties to the Lease Agreement on the date hereof) desire to
amend the Lease Agreement as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree to the following:

1. Amendment to Section 14(j). Effective concurrently with the consummation of
the T-Mobile Transaction, Section 14(j) of the Lease Agreement shall be amended
by inserting the bold, double underlined text and deleting the stricken text as
follows:

(j) Guarantee Assumption Agreement; Release of Guarantors. Concurrently with the
consummation of the T-Mobile Transaction, the Lessee shall cause T-Mobile US,
Inc., a Delaware corporation (“T-Mobile”), T-Mobile USA, Inc., a Delaware
corporation (“T-Mobile USA”), and any subsidiary of T-Mobile USA that provides a
guarantee in favor of the T-Mobile Replacement Credit Facility (as defined
below) to enter into a guarantee and assumption agreement substantially in the
form of Exhibit C to the Lease Agreement to become Guarantors under the Lease
Agreement (the “T-Mobile Joinder Agreement”). After the date hereof, and without
limiting the requirement of the foregoing sentence, (A) if (i) any subsidiary of
Lessee or T-Mobile USA provides a guarantee in favor of any Existing Credit
Agreement or any Replacement Credit Agreement, such Person shall, within ten
(10) days of such Person becoming a guarantor under such Existing Credit
Agreement or such Replacement Credit Agreement, as the case may be, become a
Guarantor under this Lease Agreement or (ii) at any time when Lessee fails to
maintain a long term rating of “BBB” or higher by Fitch Ratings Inc. and “Baa2”
or higher by Moody’s Investor Service, Inc., the total assets (considering, for
purposes of determining the total assets of the Lessee Subsidiary Guarantors,
all unrestricted cash and cash equivalents held by Lessee as assets of the
Lessee Subsidiary Guarantors) or revenues of the Lessee Subsidiary Guarantors
represent less than 80% of the consolidated total assets or revenues of Lessee
and its subsidiaries (excluding from the calculation of consolidated net assets
or revenues for the purposes of this sentence, the assets or revenues of any
newly formed or acquired subsidiary of Lessee that is organized in the United
States (an “Acquired Entity”) to the extent that (but only for so long as) it is
prohibited from becoming a Subsidiary Guarantor pursuant to the terms of any
agreement to which such Person is a party prior to it becoming an Acquired
Entity), determined as of the end of (or, with respect to such revenues, for the
period of four fiscal quarters ending with) the fiscal quarter or fiscal year
most recently ended for which financial statements are available, then Lessee
shall within ten (10) days of such occurrence cause subsidiaries of Lessee to
become Subsidiary Guarantors as necessary to eliminate such deficiency, in each
case of the foregoing clauses (i) and (ii) by executing and delivering to
Lessors a guarantee assumption agreement in the form of Exhibit C hereto.
Subject to compliance with the foregoing sentence, concurrently with any Person
ceasing to be a guarantor under all of the Existing Credit Agreements and
Replacement Credit Agreements, such Person shall be automatically released from
its Guaranteed Obligations with respect to this Lease Agreement and all Liens in
any collateral, if any, granted to secure such Guaranteed Obligations shall be
released and of no further force and effect; provided that (except with respect
to any such release as a result of a merger of a Subsidiary Guarantor so long as
the survivor of such merger is a Subsidiary Guarantor or as a result of the
dissolution of any Subsidiary Guarantor so long as the assets of such Subsidiary
Guarantor are transferred to one or more existing Subsidiary Guarantors) (x) the
trustee and “control party” under any Lessor Financing shall have received
notice thereof from Lessee or T-Mobile USA at least thirty (30) fifteen (15)
days prior to the effectiveness of such release, which notice shall contain a
reasonably detailed description of such release and shall certify that,
immediately after giving effect to such the release of a Lessee Subsidiary
Guarantor, Lessee will be in compliance with the asset test set forth in clause
(A)(ii) above and (y) immediately after giving effect to such the release of a
Lessee Subsidiary Guarantor, Lessee will be in compliance with the asset test
set forth in clause (A) (ii) above.

 

2



--------------------------------------------------------------------------------

(B) If Lessee or any Guarantor under this Lease Agreement grants any Liens to
secure the obligations under any Existing Credit Agreement or any Replacement
Credit Agreement, such Person shall, within 10 days of such grant execute and
deliver such documents as are necessary and are reasonably requested by Lessors
or the trustee or “control party” such that the obligations under this Lease
Agreement shall be equally and ratably secured to the same extent by the same
collateral securing such Existing Credit Agreement or such Replacement Credit
Agreement, as the case may be, provided that the aggregate amount of the
obligations under this Lease Agreement and any payment and performance
undertaking entered into by Lessee in connection herewith that are to be secured
by such collateral shall be limited, automatically and without further action by
any Person, to an aggregate amount not to exceed at any time $3,500,000,000;
provided further that the obligations under this Lease Agreement and any payment
and performance undertaking entered into by Lessee in connection herewith that
are to be secured by such collateral may be increased by any amount effectively
designated by Lessee as “First Priority Additional Sale/Leaseback Obligations”
under the Collateral Trust Aand Intercreditor Agreement, dated as of February 3,
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time), among Sprint Corporation, Lessee, the grantors party thereto,
JPMorgan Chase Bank, N.A., as first priority agent, each other representative of
the various secured parties described therein and Deutsche Bank Trust Company
Americas, as the collateral trustee or any replacement collateral trust and
intercreditor agreement entered into in connection with the T-Mobile
Transaction. Subject to compliance with the foregoing sentence, if any
collateral securing the obligations under the Existing Credit Agreements or any
Replacement Credit Agreement is released or the Lien thereon is otherwise
terminated, unless such Lien is securing any other Existing Credit Agreement or
Replacement Credit Agreement, such Lien securing this Lease Agreement shall
automatically be released to the same extent, and Lessors and the trustee shall
be authorized to and shall promptly execute and deliver any documents requested
by Lessee or the relevant Guarantor to evidence such termination. The Lessee or
T-Mobile USA shall provide written notice of any such release to the trustee and
“control party” under any Lessor Financing within two Business Days of following
the effectiveness of such release.

In this Section 14(j): “Existing Credit Agreements” means Lessee’s Credit
Agreement, dated as of February 28, 2013, among Lessee (formerly known as Sprint
Nextel Corporation), as borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent for the lenders, and the Amended and
Restated Credit Agreement, dated May 21, 2010 between Lessee and Export
Development Canada, and the other loan documents related thereto (each as may be
amended, supplemented or otherwise modified from time to time), and “Replacement
Credit Agreement” means any refinancing or replacement from time to time of
either of the Existing Credit Agreements or a Replacement Credit Agreement,
including, for the avoidance of doubt, a T-Mobile Replacement Credit Facility
(including, without limitation, any refinancing or replacement by way of one or
more debt facilities, commercial paper facilities, indentures, trust deeds,
agreements, credit facility, sale-leaseback or term loan documentation or
arrangements with banks, insurance companies, other institutional lenders or
investors providing for revolving credit loans, term loans, debt securities,
notes, debentures or other corporate bond instruments, receivables financing,
letters of credit, sale-leaseback financing or other forms of guarantees and
assurances or other indebtedness). For the avoidance of doubt, a credit facility
entered into by T-Mobile USA in connection with the T-Mobile Transaction and the
related termination of the Existing Credit Agreements or a Replacement Credit
Agreement (a “T-Mobile Replacement Credit Facility”) shall constitute a
Replacement Credit Agreement.

 

3



--------------------------------------------------------------------------------

As used in this Section 14(j) and otherwise for purposes of this Lease
Agreement:

“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of April 29, 2018, made by and among Sprint Corporation,
T-Mobile, Huron Merger Sub LLC, a Delaware limited liability company and a
wholly owned subsidiary of T-Mobile, Superior Merger Sub Corporation, a Delaware
corporation and a wholly owned subsidiary of Huron Merger Sub LLC, Galaxy
Investment Holdings, Inc., a Delaware corporation, Starburst I, Inc., a Delaware
corporation, and, for the limited purposes of the covenants and representations
set forth therein that are expressly obligations of such persons, Deutsche
Telekom AG, an Aktiengesellschaft organized and existing under the laws of the
Federal Republic of Germany, Deutsche Telekom Holding B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized and existing under the
laws of the Netherlands, and SoftBank Group Corp., a Japanese kabushiki kaisha,
as it may be amended, supplemented or modified from time to time

“Lessee Subsidiary Guarantors” means the subsidiaries of Lessee named on the
signature pages of the Lease Agreement as Subsidiary Guarantors and from time to
time becoming a guarantor in accordance with this Lease Agreement.

“Subsidiary Guarantors” means, collectively, the Lessee Subsidiary Guarantors
and the T-Mobile Subsidiary Guarantors.

“T-Mobile Subsidiary Guarantors” means the subsidiaries of T-Mobile USA named on
the signature pages to the T-Mobile Joinder Agreement as Subsidiary Guarantors
and from time to time becoming a guarantor in accordance with this Lease
Agreement.

“T-Mobile Transaction” means the acquisition of Sprint Corporation by T-Mobile
US pursuant to the Business Combination Agreement, including without limitation
the Merger and the SoftBank US Mergers (each as defined in the Business
Combination Agreement), the contribution of Sprint Corporation to T-Mobile USA
and related transactions.

2. Amendment to Section 14(k). Effective concurrently with the consummation of
the T-Mobile Transaction, Section 14(k) of the Lease Agreement shall be amended
by inserting the bold, double underlined text and deleting the stricken text as
follows:

(k) Intermediate HoldCo Reimbursement Obligation. To further induce the
Guarantors to provide the guarantees contained in this Section 14, and as
additional consideration for the benefit of the Guarantors, (i) Lessee T-Mobile
USA hereby agrees that Lessee T-Mobile USA and its Ssubsidiaries, when taken as
a whole, shall not, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of their
assets (in each case, whether now owned or hereafter acquired) and (ii) the
Intermediate HoldCos hereby jointly and severally agree to reimburse and pay to
any Guarantor that has made a payment pursuant to its guarantee an amount equal
to the amount of such payment, which reimbursement shall be made by the
Intermediate HoldCos promptly upon receiving notice thereof. In addition, each
Intermediate HoldCo hereby agrees to (i) not create, incur, assume or permit to
exist any indebtedness (except pursuant to this Section 14(k)), (ii) not
directly or indirectly create, incur or suffer to exist any Lien on or with
respect to its property or assets, and (iii) not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets, or liquidate or dissolve, provided
that any Intermediate HoldCo may merge with another Intermediate HoldCo in
connection with any merger between their related Lessors expressly permitted
under the “transaction documents” under the relevant Lessor Financing.

 

4



--------------------------------------------------------------------------------

3. Amendment to the Introductory Paragraph. Effective concurrently with the
T-Mobile Joinder, the introductory paragraph to the Lease Agreement shall be
amended by inserting the bold, double underlined text and deleting the stricken
text as follows:

This Intra-Company Spectrum Lease Agreement (as amended, supplemented or
otherwise modified from time to time, this “Lease Agreement”) is entered into as
of October 27, 2016, by and among Sprint Spectrum License Holder LLC (“License
Holder I”), Sprint Spectrum License Holder II LLC (“License Holder II”), Sprint
Spectrum License Holder III LLC (“License Holder III”), each Additional Lessor
from time to time party hereto (together with License Holder I, License Holder
II and License Holder III, “Lessors” and each, a “Lessor”), Sprint
Communications, Inc. (“Lessee”), Sprint Intermediate HoldCo LLC (“Intermediate
HoldCo I”), Sprint Intermediate HoldCo II LLC (“Intermediate HoldCo II”), and
Sprint Intermediate HoldCo III LLC (“Intermediate HoldCo III”), each Additional
Intermediate Holdco from time to time party hereto (together with Intermediate
HoldCo I, Intermediate HoldCo II and Intermediate HoldCo III, “Intermediate
HoldCos” and each, an “Intermediate HoldCo”), Sprint Corporation, a Delaware
corporation, T-Mobile US, Inc., a Delaware corporation, T-Mobile USA, Inc., a
Delaware corporation, and the Subsidiary Guarantors (as defined herein) entities
named on the signature pages hereto as Subsidiary Guarantors and from time to
time becoming a guarantor in accordance with this Lease Agreement (the
“Subsidiary Guarantors” and, together with Sprint Corporation, T-Mobile US,
Inc., T-Mobile USA, Inc. and the Subsidiary Guarantors, collectively, the
“Guarantors” and, collectively with Lessee, the “Obligors”). Lessors, Lessee,
Intermediate HoldCos and the Guarantors are referred to collectively as the
“Parties” and individually as a “Party”.

4. No Further Amendment. Except as expressly modified by this Amendment
Agreement, the Lease Agreement shall remain unmodified and in full force and
effect. The parties hereto hereby ratify their respective obligations under the
Lease Agreement. This Amendment Agreement may be used to create a conformed
amended and restated Lease Agreement for the convenience of administration by
the parties hereto.

5. Counterparts. This Amendment Agreement may be executed in any number of
counterparts, each of which will be an original, with the same effect as if the
signatures on each counterpart were upon the same instrument.

6. Conflict. To the extent there is a conflict between the terms and provisions
of this Amendment Agreement and the Lease Agreement, the terms and provisions of
this Amendment Agreement will govern.

7. No Recourse. Each Obligor shall not exercise any legal remedies against the
Securitization Entities with respect to this Amendment Agreement, including for
breach of covenants, representations, warranties, agreements, undertakings and
any other obligations under this Amendment Agreement, until October 28, 2046.
Notwithstanding anything to the contrary in this Amendment Agreement, this
Section 7 (i) does not apply to claims or suits against third parties
(“Applicable Third-Parties”) acting for or on behalf of Lessors and including,
in any event, third-party beneficiaries hereof exercising the rights of Lessors,
and does not prohibit any Obligor from bringing any counterclaim, exercising any
rights or taking any other action in connection with a claim made or action
brought by or on behalf of Lessors (or by any Applicable Third-Party) against it
or from exercising equitable remedies against Lessors and (ii) shall restrict
the Obligors from taking action only against the Securitization Entities. This
Section 7 shall survive termination of the Lease Agreement.

 

5



--------------------------------------------------------------------------------

8. No Petition. Each Obligor agrees that, prior to the date that is one year
(or, if longer, the applicable preference period then in effect) and one day
after the payment in full of all outstanding obligations to pay interest,
principal and any other amounts due at maturity or earlier redemption in full in
respect of any Lessor Financing, it shall not initiate against, or join any
Person in initiating against, the Securitization Entities, in connection with
this Lease Agreement, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any applicable federal or state bankruptcy or
similar law (collectively, an “Insolvency Proceeding”). Notwithstanding anything
to the contrary in this Amendment Agreement, this Section 8 (i) does not
prohibit or limit the Obligors from proving any claim, exercising any rights or
taking any other action in connection with any Insolvency Proceeding initiated
by or against the Securitization Entities not in breach of this Section 8 and
(ii) shall restrict the Obligors from taking action only against the
Securitization Entities. This Section 8 shall survive the termination of the
Lease Agreement.

9. Transaction Document. This Amendment Agreement shall constitute a
“Transaction Document” (or term of like import) for all purposes under any
Lessor Financing.

[Signatures set forth on the following page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment Agreement to be
executed by their duly authorized officers as of the date first written above.

 

SPRINT SPECTRUM LICENSE HOLDER LLC By:   /s/ Janet M. Duncan   Name: Janet M.
Duncan   Title: Vice President and Treasurer

 

SPRINT SPECTRUM LICENSE HOLDER II LLC By:   /s/ Janet M. Duncan   Name: Janet M.
Duncan   Title: Vice President and Treasurer

 

SPRINT SPECTRUM LICENSE HOLDER III LLC By:   /s/ Janet M. Duncan   Name: Janet
M. Duncan   Title: Vice President and Treasurer

 

SPRINT COMMUNICATIONS, INC. By:   /s/ Janet M. Duncan   Name: Janet M. Duncan  
Title: Vice President and Treasurer

Sprint Spectrum Co LLC – Second Amendment to Spectrum Lease



--------------------------------------------------------------------------------

SPRINT INTERMEDIATE HOLDCO LLC By:   /s/ Janet M. Duncan   Name: Janet M. Duncan
  Title: Vice President and Treasurer

 

SPRINT INTERMEDIATE HOLDCO II LLC By:   /s/ Janet M. Duncan   Name: Janet M.
Duncan   Title: Vice President and Treasurer

 

SPRINT INTERMEDIATE HOLDCO III LLC By:   /s/ Janet M. Duncan   Name: Janet M.
Duncan   Title: Vice President and Treasurer

Sprint Spectrum Co LLC – Second Amendment to Spectrum Lease



--------------------------------------------------------------------------------

GUARANTORS: SPRINT CORPORATION By:   /s/ Janet M. Duncan   Name: Janet M. Duncan
  Title: Vice President and Treasurer

 

EACH OF THE GUARANTORS LISTED ON ANNEX I ATTACHED HERETO By:   /s/ Janet M.
Duncan   Name: Janet M. Duncan   Title: Vice President and Treasurer

Sprint Spectrum Co LLC – Second Amendment to Spectrum Lease



--------------------------------------------------------------------------------

CONSENT OF CONTROL PARTY AND BACK-UP MANAGER:

Midland Loan Services, a division of PNC Bank, National Association, as Control
Party and as Back-Up Manager, hereby consents to the execution and delivery by
the Lessors, Lessee, Intermediate HoldCos and the Guarantors of the foregoing
Amendment.

MIDLAND LOAN SERVICES,

A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

 

By:   /s/ Gregory L. McFarland Name:   Gregory L. McFarland Title:   Senior Vice
President Servicing Officer

Sprint Spectrum Co LLC – Second Amendment to Spectrum Lease



--------------------------------------------------------------------------------

Annex I Alda Wireless Holdings, LLC American Telecasting Development, LLC
American Telecasting of Anchorage, LLC American Telecasting of Columbus, LLC
American Telecasting of Denver, LLC American Telecasting of Fort Myers, LLC
American Telecasting of Ft. Collins, LLC American Telecasting of Green Bay, LLC
American Telecasting of Lansing, LLC American Telecasting of Lincoln, LLC
American Telecasting of Little Rock, LLC American Telecasting of Louisville, LLC
American Telecasting of Medford, LLC American Telecasting of Michiana, LLC
American Telecasting of Monterey, LLC American Telecasting of Redding, LLC
American Telecasting of Santa Barbara, LLC American Telecasting of Seattle, LLC
American Telecasting of Sheridan, LLC American Telecasting of Yuba City, LLC APC
Realty and Equipment Company, LLC Assurance Wireless of South Carolina, LLC ATI
Sub, LLC Boost Worldwide, LLC Broadcast Cable, LLC Caroline Ventures, Inc. Clear
Wireless LLC Clearwire Communications LLC Clearwire Corporation Clearwire Hawaii
Partners Spectrum, LLC Clearwire IP Holdings LLC Clearwire Legacy LLC Clearwire
Spectrum Holdings II LLC Clearwire Spectrum Holdings III LLC Clearwire Spectrum
Holdings LLC Clearwire XOHM LLC Fixed Wireless Holdings, LLC Fresno MMDS
Associates, LLC Independent Wireless One Leased Realty Corporation Kennewick
Licensing, LLC MinorCo, LLC Nextel Communications of the Mid-Atlantic, Inc.
Nextel of New York, Inc. Nextel Retail Stores, LLC Nextel South Corp. Nextel
Systems LLC Nextel West Corp. NPCR, Inc. NSAC, LLC OneLouder Apps, Inc. PCTV
Gold II, LLC PCTV Sub, LLC People’s Choice TV of Houston, LLC People’s Choice TV
of St. Louis, LLC Pinsight Media+, Inc. SIHI New Zealand Holdco, Inc. SN
Holdings (BR I) LLC SN UHC 1, Inc. SN UHC 3, Inc. SN UHC 4, Inc. SpeedChoice of
Detroit, LLC SpeedChoice of Phoenix, LLC Sprint (Bay Area), LLC Sprint Capital
Corporation



--------------------------------------------------------------------------------

Sprint Communications Company L.P. Sprint Communications Company of New
Hampshire, Inc. Sprint Communications Company of Virginia, Inc. Sprint Connect
LLC Sprint Corporation Sprint Corporation (Inactive) Sprint eBusiness, Inc.
Sprint Enterprise Mobility, LLC Sprint Enterprise Network Services, Inc. Sprint
eWireless, Inc. Sprint HoldCo, LLC Sprint International Communications
Corporation Sprint International Holding, Inc. Sprint International Incorporated
Sprint International Network Company LLC Sprint PCS Assets, L.L.C. Sprint
Solutions, Inc. Sprint Spectrum Equipment Company, LLC Sprint Spectrum Holding
Company, LLC Sprint Spectrum L.P. Sprint Spectrum Realty Company, LLC
Sprint/United Management Company SprintCom Equipment Company, LLC SprintCom,
Inc. SWV Six, Inc. TDI Acquisition Sub, LLC Transworld Telecom II, LLC US
Telecom, Inc. USST of Texas, Inc. Utelcom, Inc. Virgin Mobile USA – Evolution,
LLC Virgin Mobile USA, Inc. Virgin Mobile USA, L.P. VMU GP, LLC WBS of America,
LLC WBS of Sacramento, LLC WBSY Licensing, LLC WCOF, LLC Wireless Broadband
Services of America, L.L.C. Wireline Leasing Co., Inc.